COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-02-338-CV

BRENDA FOSTER ANDERSON	APPELLANT





V.



RAYMOND D. ANDERSON   	APPELLEE



----------

FROM THE 158
TH
 DISTRICT COURT OF DENTON COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On December 12, 2002, we notified appellant that her brief was deficient under rule 9.4 (h) and subsections (b), (c), (d), (e), (f), (g), (h), and (j) of rule 38.1 of the Texas Rules of Appellate Procedure.  At that time, we gave appellant until December 30, 2002 to file an amended brief that complied with the above rules.  We noted that her failure to do so could result in dismissal of the appeal.  On January 3, 2003, we notified appellant that her amended brief had not been filed and stated that we would dismiss the appeal for want of prosecution unless we received a response within ten days that showed grounds for continuing the appeal.  On January 8, 2003, appellant responded by filing a “Motion to Object to Dismissal.”  
On January 27, appellant filed an “Amended Motion To Not Dismiss Appeal.”   We deny both motions.

No amended brief has been filed.  We therefore dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a), 42.3(b).

Appellant shall pay all costs of this 
appeal, for which let execution issue.



PER CURIAM 		





PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.





[DELIVERED FEBRUARY 6, 2003]

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.